36 F.3d 127
308 U.S.App.D.C. 313
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.The GREENBERG GALLERY, INC., et al., Appellants,v.Patricia BAUMAN, et al., Appellees.
No. 93-7068.
United States Court of Appeals, District of Columbia Circuit.
Sept. 21, 1994.

Before:  SILBERMAN, SENTELLE, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by and oral argument of the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed April 2, 1993, be affirmed substantially for the reasons stated by the district court in its memorandum opinion.   Greenberg Gallery, Inc. v. Bauman, 817 F.Supp. 167 (D.D.C.1993).  The material findings of fact of the district court are not clearly erroneous, and there is no basis on which the court can have "a definite and firm conviction that a mistake has been committed."   United States v. United States Gypsum Co. 333 U.S. 364, 395 (1948).  Appellants' contention that the district court erred by placing on them an insurmountable burden of proof is unsupported by the record.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.